DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2014/0370440) in view of Yoshimoto et al. (US 2014/0216285), as evidenced by Kipphan (Kipphan, H. 2001, Handbook of Print Media, pp 45-46)..
	Regarding the limitation that “	wherein Shore A hardness of a surface of the photosensitive resin layer after photo-curing is 80 to 95,” since the claimed plate and the plate of Yamada et al., as modified, are at least substantially identical, the recited property of the Shore A hardness is presumed inherent.  See MPEP §2112.01.  
 	Regarding claim 3, Yamada et al. further disclose “wherein the photosensitive resin layer contains 20 to 70% by mass of the synthetic rubber-based polymer (paragraph 18).” 	Regarding claim 6, no structure is recited which defines over the plate of Yamada et al.; the plate of Yamada et al. is more than capable of being used in a rotary printing machine of a center drum type.
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Yamada et al. in view of Stebani et al. (US 2016/0136942)
	Regarding claim 9, Yamada et al. further disclose “wherein the photosensitive resin layer comprises a plasticizer (paragraph 29),” but fail to disclose “an entirety of the plasticizer consisting of a liquid oligobutadiene.” However, Stebani et al. disclose that plasticizers printing plates can include liquid oligobutadienes (paragraph 40).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a liquid oligobutadiene as the plasticizer because it has been shown in the art to be suitable for the intended purpose.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Yoshimoto et al. (US 2014/0216285) in view of Stebani et al. (US 2016/0136942)
 	Regarding claim 8, Yoshimoto et al. disclose “a relief printing original plate for rotary letterpress printing (abstract) comprising: 	an adhesive layer (abstract), a photosensitive resin layer (abstract) and a cover film (abstract) which are successively layered on a support (abstract),  	wherein photosensitive resin layer comprises a synthetic rubber-based polymer (paragraphs 43 and 99), a crosslinking agent (paragraph 100), a photopolymerization initiator (paragraphs 62 and 101), and a plasticizer (paragraph 40), 	wherein the synthetic rubber-based polymer is a hydrophobic polymer obtained from a .   	
Response to Arguments
Applicant's arguments filed 12/15/2020 with respect to all the claims have been fully considered but are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853